Citation Nr: 0815075	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-09 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1952 to 
August 1971.  He died on December [redacted], 2003, and the appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the RO in Indianapolis, Indiana, which, in pertinent part, 
denied service connection for the cause of the veteran's 
death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking service connection for the cause of 
the veteran's death.  The appellant claims that the veteran's 
gastric cancer, which resulted in his death by abdominal 
sepsis, was caused by exposure to dioxin during his active 
duty in Vietnam.  After a thorough review of the claims 
folder, the Board has determined that additional development 
is necessary prior to the adjudication of this claim.

Under the authority granted by Congress in the Agent Orange 
Act of 1991 and the Veterans Education and Benefits Expansion 
Act of 2001, the Secretary has determined that a presumption 
of service connection is not warranted for several diseases, 
including stomach cancers.  See Fed. Reg., 72 FR 32395, 
32397- 32398 (June 12, 2007).  Accordingly, stomach cancers 
have not been added to the list of diseases associated with 
herbicide exposure. See 38 C.F.R. § 3.309. 

The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 
98 Stat. 2724, 2727- 29 (1984), does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The United States Court of Appeals for 
Veterans Claims has specifically held that the provisions of 
Combee are applicable in cases involving herbicide exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).

The appellant was not provided notice that she could submit 
medical evidence to the effect that the herbicide exposure at 
least as likely as not caused the veteran's gastric cancer.  
This is the substance of her claim; the record does not show 
that the RO gave this theory of entitlement any 
consideration.  

Additionally, the U.S. Court of Appeals for Veterans Claims 
(Court) held that in the context of a claim for Dependency 
and Indemnity Compensation (DIC) benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his or death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 ,Vet. App. 342 (2007).  

The January 2004 and April 2006 letters provided to the 
appellant in this case do not meet the notice standards, as 
described under Hupp.  In particular, these letters failed to 
identify the conditions for which the veteran was service-
connected in life and the evidence required to support a 
claim where the cause of death was a condition not service-
connected during the veteran's lifetime.  In light of Combee 
and Hupp, this issue must be remanded in order to provide the 
appellant Hupp compliant notice of the requirements for 38 
U.S.C.A. § 1310 claim.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided VCAA 
notice that must include the disabilities 
for which the veteran had been previously 
service-connected and an explanation of 
the evidence and information required to 
substantiate a DIC claim based on a 
condition not yet service-connected.  

2.  Then, after providing the appellant an 
opportunity to respond, the RO should 
readjudicate the claim on the merits.  
Such readjudication should include 
consideration of direct causation of 
gastric cancer due to herbicide exposure.  
See Combee, supra.  If the benefits sought 
are not granted, the appellant should be 
furnished a SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

